DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.116

A request for continued examination under 37 CFR 1.116 including the fee set forth in 37 CFR 1.116, was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.116  AFCP2.0, and the fee set forth in AFCP2.0 has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.116.  Applicant's submission filed on  6/3/2022 has been entered.

Response to Arguments

Applicant’s arguments, see remarks and amendments to claims, filed on 6/3/2022, with respect to claims 1, 6-13, 18, and 19 have been fully considered and are persuasive.  The rejection under 35 USC 103 of  claims1, 6-9, 12, 13, 18, and 19 has been withdrawn.  

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with    Mr Justin Barsk on 6/22/2022.

The application has been amended as follows: 

6. (Currently Amended by examiner) The high-frequency emission module of claim [[2]] 1, wherein the thermal block solution is directly attached to the ground plane.

	10. [[withdrawn]]  Canceled.

	11. [[withdrawn]] Canceled.

Allowable Subject Matter

Claims 1, 6- 13, 18, 19 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Referring to the claim 1, the closest prior art of record fails to teach or reasonably suggest that the limitation of  “ A high-frequency emission module, comprising:  a thermal block beneath the ground plane, wherein the ground plane is intervening between the substrate and the thermal block, the thermal block comprising a plurality of fins pointing in a direction away from the ground plane.  Hence, claim 1 and depending claims are allowed.  

Referring to the claim 13, A processing tool, comprising the closest prior art of record fails to teach or reasonably suggest that the  thermal block, wherein the substrate is intervening between the trace and the ground plane, the thermal block beneath the ground plane, wherein the ground plane is intervening between the substrate and the thermal block, the thermal block comprising a plurality of fins pointing in a direction away from the ground plane  Hence, claim 13 and depending claims are allowed.  


Referring to the claim 19, the closest prior art of record fails to teach or reasonably suggest that A thermal break for a high-frequency plasma source, comprising the thermal block beneath the ground plane, wherein the ground plane is intervening between the substrate and the thermal block, the thermal block comprising a plurality of fins pointing in a direction away from the ground plane. Hence, claim 19 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1,6-13, 18, 19 are allowed.

Claim 6 dependency is changed from 2 to claim 1 

Claims 2-5, 10, 11, 14-17 and 20 are cancelled by applicant.

Prior Art :  US10504699, US2015020075, US10720311, US11114282,  US20140138361,  teaches  A high-frequency emission module, comprising: a solid state high-frequency power source; an applicator for propagating high-frequency electromagnetic radiation from the power source; and a thermal break coupled between the power source and the applicator, wherein the thermal break comprises: a substrate; a trace on the substrate; a ground plane, wherein the substrate is intervening between the trace and the ground plane;  but fails to teach the nonobvious subject matter listed above in allowable subject matter.  Also, an ordinary skill cannot choose the fins the way described in the present invention. Hence, allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        6/11/2022